DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0234830 to Kim et al. (hereinafter Kim) in view US Pub. 2019/0313434 to Zhou et al.

In regard claim 14, Kim teaches or discloses a method of communication by an apparatus in a wireless communication system (see Fig. 3), the method comprising:
receiving scheduling information related to a plurality of Physical Uplink Shared Channels (PUSCHs) (see Figs. 3 and 4, paragraphs [0018], and [0082], a UE supporting carrier aggregation (CA) feedbacks HARQ ACK/NACK when multiple physical uplink shared channels (PUSCHs) are scheduled. When the UE receives a schedule about PUSCH transmission from the ENB, the UE maps, for one subframe, PUSCH to a radio resource corresponding to the scheduled PUSCH transmission bandwidth 440 for transmission);
transmitting the plurality of PUSCHs based on the scheduling information (see Fig. 3, paragraphs [0077], and [0079], the UE transmits the HARQ ACK/NACK information in a multiplexed form with PUSCH at operation 240. The UE transmits the ENB HARQ ACK/NACK information at operations 350 and 360 multiplexed with PUSCH having been scheduled),
wherein the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs (see paragraphs [0057], [0067], [0068], and [0087], scheduling information for PUSCH, such as mapping positions in the frequency domain or the modulation scheme is notified by the ENB to the UE by use of scheduling information for uplink data among DCI transmitted on PDCCH).
Kim may not explicitly teach or disclose the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs.
However, Islam teaches or discloses the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs (see paragraphs [0082], [0088], and [0089], the UE may receive a first symbol index and a second symbol index associated with uplink resources allocated by the base station. The first symbol index may indicate when the uplink resources begin in a subframe, and the fourth symbol index may indicate when the uplink resources end in the subframe. The UE 820 may receive a second DCI message 850 that includes a start symbol index 2 (first symbol index) and a stop symbol index 13 (second symbol index) associated with when PUSCH resources allocated to the UE 820 start and end within a subframe). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for controlling uplink control information transmission in wireless communication system of Kim by including the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs suggested by Islam. This modification would provide to indicate or specify start and stop symbols of PDSCH and/or PUSCH read on paragraph [0003].

In regard claims 15 and 21, Kim teaches or discloses the method of claim 14, wherein the scheduling information further includes information related to a number of the plurality of PUSCHs (see paragraphs [0011], [0018], [0067], [0068], [0077], [0078], [0135], and [0139]).

In regard claims 16 and 22, Kim teaches or discloses the method of claim 14, wherein the each of the plurality of PUSCHs is allocated, in a slot for the each of the plurality of PUSCHs (see paragraphs [0053], and [0151], symbols (102) constitute one slot (106), and two slots constitute one subframe (105).  The length of a slot is 0.5 ms, and the length of a subframe is 1.0 ms. A radio frame 114 is a time-domain unit composed of 10 subframes).
Kim may not explicitly teach or disclose for each of the plurality of PUSCHs to consecutive time resources having as many as the lengths for each of the plurality of PUSCHs.
However, Islam teaches each of the plurality of PUSCHs to consecutive time resources having as many as the lengths for each of the plurality of PUSCHs (see paragraph [0076], allocate uplink resources in the PUSCH to be used by the UE 820 for transmitting data and/or control information to the base station 810. The base station 810 may determine third and fourth symbol indices that indicate where the uplink resources of the PUSCH are located (e.g., when the uplink resources of the PUSCH begin and end in a subframe).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for controlling uplink control information transmission in wireless communication system of Kim by including each of the plurality of PUSCHs to consecutive time resources having as many as the lengths for each of the plurality of PUSCHs suggested by Islam. This modification would provide to indicate or specify start and stop symbols of PDSCH and/or PUSCH read on paragraph [0003].

In regard claims 17 and 23, Kim may not explicitly teach or disclose the method of claim 14, wherein information related to candidate starting symbol indexes that can be configured to starting symbol indexes and candidate lengths that can be configured to the lengths are configured via a higher layer signaling.
However, Islam teaches or discloses starting symbol indexes that can be configured to starting symbol indexes and candidate lengths that can be configured to the lengths are configured via a higher layer signaling (see paragraphs [0082], [0088], and [0089], the UE may receive a first symbol index and a second symbol index associated with uplink resources allocated by the base station. The first symbol index may indicate when the uplink resources begin in a subframe, and the fourth symbol index may indicate when the uplink resources end in the subframe. The UE 820 may receive a second DCI message 850 that includes a start symbol index 2 (first symbol index) and a stop symbol index 13 (second symbol index) associated with when PUSCH resources allocated to the UE 820 start and end within a subframe).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for controlling uplink control information transmission in wireless communication system of Kim by including starting symbol indexes that can be configured to starting symbol indexes and candidate lengths that can be configured to the lengths are configured via a higher layer signaling suggested by Islam. This modification would provide to indicate or specify start and stop symbols of PDSCH and/or PUSCH read on paragraph [0003].

In regard claims 18 and 24, Kim teaches or discloses the method of claim 14, wherein the plurality of PUSCHs are allocated to consecutive slots (see paragraphs [0057], [0074], [0078], and [0148]).

In regard claims 19 and 25, Kim teaches or discloses the method of claim 14, wherein a number of the information is identically with a number of the plurality of PUSCHs (see paragraphs [0008], [0056], [0079], [0102], [0135], and [0136]).

In regard claim 20, Kim teaches or discloses an apparatus (see Fig. 7) used for wireless communication system, the apparatus comprising:
at least one processor (see Fig. 7); and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (see Fig. 7), perform operations comprising:
receiving scheduling information related to a plurality of Physical Uplink Shared Channels (PUSCHs) (see Figs. 3 and 4, paragraphs [0018], and [0082], a UE supporting carrier aggregation (CA) feedbacks HARQ ACK/NACK when multiple physical uplink shared channels (PUSCHs) are scheduled. When the UE receives a schedule about PUSCH transmission from the ENB, the UE maps, for one subframe, PUSCH to a radio resource corresponding to the scheduled PUSCH transmission bandwidth 440 for transmission); and
transmitting the plurality of PUSCHs based on the scheduling information (see Fig. 3, paragraphs [0077], and [0079], the UE transmits the HARQ ACK/NACK information in a multiplexed form with PUSCH at operation 240. The UE transmits the ENB HARQ ACK/NACK information at operations 350 and 360 multiplexed with PUSCH having been scheduled),
wherein the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs (see paragraphs [0057], [0067], [0068], and [0087], scheduling information for PUSCH, such as mapping positions in the frequency domain or the modulation scheme is notified by the ENB to the UE by use of scheduling information for uplink data among DCI transmitted on PDCCH).
Kim may not explicitly teach or disclose the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs.
However, Islam teaches or discloses the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs (see paragraphs [0082], [0088], and [0089], the UE may receive a first symbol index and a second symbol index associated with uplink resources allocated by the base station. The first symbol index may indicate when the uplink resources begin in a subframe, and the fourth symbol index may indicate when the uplink resources end in the subframe. The UE 820 may receive a second DCI message 850 that includes a start symbol index 2 (first symbol index) and a stop symbol index 13 (second symbol index) associated with when PUSCH resources allocated to the UE 820 start and end within a subframe). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for controlling uplink control information transmission in wireless communication system of Kim by including the scheduling information includes information related to starting symbol indexes for each of the plurality of PUSCHs and lengths for each of the plurality of PUSCHs suggested by Islam. This modification would provide to indicate or specify start and stop symbols of PDSCH and/or PUSCH read on paragraph [0003].

In regard claim 26, Kim teaches or discloses the apparatus of claim 20, wherein the apparatus is communicable with at least one of a user equipment (UE), a network, a base station (BS), or an autonomous driving vehicle (see Fig. 3, paragraphs [0079], [0094], and [0099],  the ENB transmits the UE downlink scheduling information for cell 1 and cell 2 and associated PDSCH at operations 310 and 330, and transmits the UE uplink scheduling information for cell 1 and cell 2 at operations 320 and 340. At subframe n+k, the UE transmits the ENB two pieces of HARQ ACK/NACK information corresponding to PDSCH at operations 350 and 360).

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 05/15/2022


/PHIRIN SAM/Primary Examiner, Art Unit 2476